Opinion issued November 10, 2004




 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01117-CV
____________

IN RE RENAE TRAMBLE, OTIS TRAMBLE, AND MICHAEL JOHNSON,
Relators




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM OPINION
          Relators have filed a petition for writ of mandamus complaining that Judge
Wilson
 has abused his discretion by signing an order dismissing relators’ causes of
action against Dr. Edwin Parsley on May 14, 2004 and in denying relators’ motion
for “new trial/reconsideration” on July 30, 2004 in trial court cause no. 2003-46842. 
 Relator also seeks a stay of the proceedings below as temporary relief.
          The Court denies relators’ motion for temporary relief.  Tex. R. App. P. 52.10. 
The Court denies the petition for writ of mandamus.  
          
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.